U.S. Bank Natl. Assn. v Aorta (2019 NY Slip Op 07107)





U.S. Bank Natl. Assn. v Aorta


2019 NY Slip Op 07107


Decided on October 2, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2017-02121
 (Index No. 10075/08)

[*1]U.S. Bank National Association, etc., respondent,
vNoam Aorta, appellant, et al., defendants.


Grant Pudalov, P.C. (Farber Brocks & Zane LLP, Garden City, NY [Tracy L. Frankel], of counsel), for appellant.
Rosicki, Rosicki & Associates, P.C., Plainview, NY (Kenneth Sheehan of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Noam Aorta appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered September 26, 2016. The order, insofar as appealed from, denied that defendant's motion for leave to reargue and renew his opposition to the plaintiff's motion, inter alia, for a judgment of foreclosure and sale and his prior cross motion, inter alia, pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him, which had been determined in a prior order of the same court entered November 20, 2015.
ORDERED that the appeal from so much of the order entered September 26, 2016, as denied that branch of the motion of the defendant Noam Aorta which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order entered September 26, 2016, is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
In May 2008, the plaintiff commenced this action against, among others, the defendant Noam Aorta (hereinafter the defendant) to foreclose a mortgage on certain real property located in Roslyn Heights (hereinafter the premises). The defendant failed to appear or answer the complaint. In an order entered November 20, 2015, the Supreme Court granted the plaintiff's motion, inter alia, for a judgment of foreclosure and sale, and denied the defendant's cross motion, among other things, pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him. Thereafter, on January 30, 2016, the court entered a judgment of foreclosure and sale, inter alia, directing the sale of the premises.
In April 2016, the defendant moved, among other things, for leave to renew his prior cross motion and his opposition to the plaintiff's motion. In an order entered September 26, 2016, the Supreme Court, inter alia, denied that branch of the defendant's motion. The defendant appeals.
We agree with the Supreme Court's determination to deny that branch of the defendant's motion which was for leave to renew his prior cross motion and his opposition to the plaintiff's motion, since the proffered new facts would not have changed the prior determination (see CPLR 2221[e][2]; Bashian & Farber, LLP v Syms, 167 AD3d 561; Kletke v GOS Corp., 51 AD3d 875).
MASTRO, J.P., AUSTIN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court